Title: [1780. January 13. Thursday.]
From: Adams, John
To: 


      1780. January 13. Thursday. We rode from Bribiesca to Pancourbo where We dined. We passed through Courbo, which is a little Village, with half a dozen other small Villages in Sight, in every one of which is a Church. Pancourbo is at the beginning of the Rocks. There is the Appearance of an ancient Carriage Road up the steepest part of the Rocks. We passed between two Rows of Mountains consisting wholly of Rocks, the most lofty and craggy Precipices, I ever saw. These Rocky Mountains made the Boundary between the ancient Castile and Biscay. Pancourbo is the last Village in Old Castile. At Puente de la Rada, We were stopped by a Number of Officers and asked, if We had a Passport. When I produced my Passport from the Governor of Gallicia, they read it, with much respect, and let Us pass. We travelled four good Leagues this Afternoon and arrived at Ezpexo. Here We foundthe best public House, We had yet seen. The Neighbourhood of Biscay seemed to have had some Influence here; yet the Kitchen was Spanish like all others and their was neither Chimney nor Window in the House.
      There was not a Tavern We had seen, but was filled with Religious Prints and Images, not indeed in the exquisite Style of Art of the ancient Greek and Roman Penates, but of very coarse and vulgar Workmanship. There were two beds in a Chamber, at the head of each of which was a Delph Vessell, for holy Water, Agua Santa, or Agua Benita. At the head of each also was a decent Cross about Nine Inches long, with an Image of Jesus Christ in some Metal, Tin, Bell-metal or Pewter, upon it. On the Wall was a Picture of the Virgin of Mount Carmel, or Virgo Maria de Monte Carmelo, and a great number of other Pictures, which I had not patience to enumerate.
     